DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended limitation of claim 1 of elastic sheet extends “…further than the foldable support to face the display panel in the folding area”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and claims dependent thereupon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims elastic sheet extends “…further than the foldable support to face the display panel in the folding area” however, when considering the specification and the drawing, the foldable supports are elements 210, 220 and 230, thus the elastic sheet (102/104) can’t extend further than the foldable support since the foldable support as described spans the entire area of the display apparatus.  In other words, since element 230 which is the middle part of the foldable support is spanning the folding area, thus the elastic sheet(s) can’t extend further than the foldable support. Thereby it is unclear to the office how can such configuration as applicant claim be possible. The office request appropriate amendment to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2016/0209874 in view of Park et al. US Pub 2015/0366089.
Regarding claim 1, Choi teaches, 
A display apparatus (figs. 7-10) comprising: 
a display panel (element 200, fig 7) which is foldable at a folding area (folding area indicated by region element 230 and the area where element 510 is disposed, figure 9-10) thereof; 
a foldable support (elements 110, 120) which faces the display panel and is foldable together with the display panel (folded configuration shown in figure 9-10); 
an elastic sheet (element 510 and 520 between the display panel elements 200 and the foldable support elements 110/120) which between the foldable support and the display panel and extends from between the foldables support  and the display panel and into the folding area (Fig 7-10, specifically figure 9 and 10 shows that the elastic sheet 510/520 is between the foldable support and display panel and extends into the folding area such that folding are is started at the dotted line between 211 and 212 since there is a slot occurring (as illustrated in figure 10)); 
a lower adhesive layer (elements 612/622 provided between the support 110/120 and 510/520) which is between the foldable support and the elastic sheet, and attaches the foldable support to the elastic sheet (as seen in figures 7-10 the adhesive attaching the support and the elastic sheet); and 
an upper adhesive layer (elements 611/621/310/320 provided between elastic sheet 510/520 and the display panel 200) which is between the elastic sheet and the display panel and attaches the elastic sheet to the display panel (as seen in figures 7-10 the adhesive attaching the display panel and the elastic sheet), 
wherein each of the foldable support, the elastic sheet, the lower adhesive layer and the upper adhesive layer is disconnected (as seen in figure 7 and 9 the foldable support 110/120, elastic sheet 510/520, lower adhesive layer 612/622 and upper adhesive layer 611/621 are disconnected) at the folding area.
Choi does not teach the elastic sheet extends further than the foldable support to face the display in the folding area. However, extending the elastic sheet further than the foldable support is not new in the art, such that the elastic sheet provides support to the display in the folding area. 
Park in similar field teaches elastic material sheet (Figs. 7a-c, element 360; paragraph 93) extending further than the foldable support to face the display in the folding area (Figure 7a-c, element 360 further than the support 311-312).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi's elastic sheet with the teaching of Park such that the elastic sheet is extending further than the foldable support to face the display in the folding area, such modification will provide support to the display panel in the folding area and provide the desired bendability. 



    PNG
    media_image1.png
    599
    870
    media_image1.png
    Greyscale



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2016/0209874 in view of Park et al. US Pub 2015/0366089 further in view of Oh et al. US Pub 2018/0248150.
Regarding claim 14, 
Choi teaches the elastic sheet between the foldable support and the display panel (as described in claim 1 and figure 7), furthermore, the elastic sheet is flexible as described in paragraph 96).
Choi does not specifically teach the elastic sheet has an elastic modulus between about 5 gigapascals and about 300 gigapascals. However, providing specific elastic modulus is not new in the area of foldable display apparatus. 
Oh in similar field of display device taches a sheet having an elastic modulus of about 10 gigapascals (Gpa) (Paragraph 70).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi's elastic sheet with the teaching of Oh such that the elastic sheet of Choi has elastic modulus of about 10GPa which falls within the claimed range of elastic modulus, such modification will enable the display apparatus to provide the desired elastic foldability and flexibility.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2016/0209874 in view of Kee et al. US Pub 2015/0201487.
Regarding claim 16, Choi teaches, 
A display apparatus (fig 7-10) comprising: 
A display panel (element 200, fig 7) which is foldable at a folding area thereof (folding area indicated by region element 230 and the area where element 510 is disposed, figure 9-10, furthermore see annotated drawing under claim 1); and
An elastic sheet (element 510 and 520) which faces the folding area of the display panel (figure 7 and 9), is foldable together with the display panel (figure 7 to figure 9 and vice versa), and has an elastic modulus (inherent that any material will have some value of elastic modulus), 
wherein the display panel includes an upper unattached area in the folding area (as seen in the annotated figure below (corresponding to the region indicated by 230), Choi’s fig 9 shows the unattached area in the folding area), where the elastic sheet and the display panel both face each other and are unattached to each other (figure 9, elastic sheet 510 is facing the display panel and unattached from one another, at least when looked from top down or bottom up as indicated by the dotted line arrow in the annotated fig 9).

    PNG
    media_image2.png
    550
    872
    media_image2.png
    Greyscale

Choi does not teach the specific value of elastic modulus for elastic sheet, more specifically Choi does not teach elastic sheet has an elastic modulus between about 5 gigapascals and about 300 gigapascals. However, providing specific elastic modulus is not new in the area of foldable display apparatus. 
Kee in similar field teaches the flexible display panel having elastic modulus of about 10GPa and another sheet member (flexible outer member) having elastic modulus of about 7GPa. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi's elastic sheet with the teaching of Kee such that the elastic sheet of Choi has elastic modulus of about 7GPa, which falls within the claimed range of elastic modulus, such modification will enable the display apparatus to provide the desired elastic foldability and flexibility and thereby control the stress applied on the display apparatus. 
Regarding claim 17, 
Further comprising an upper adhesive (611/621/310/320, figure 8-10 of Choi) layer which is between the elastic sheet and the display panel and attaches the elastic sheet to the display panel (figure 7 and as described in claim 1).
Regarding claim 18, 
wherein the display panel includes: a first non-folding area (the area where element 310 span is the first non-folding area), and a second non-folding area (the area where element 320 span is the second non-folding area) which faces the first non-folding area with the folding area therebetween (figure 7-10, and an upper unattached area (where the gap is the unattached area, such that the elastic sheet and display panel aren’t attached) in the folding area, where the elastic sheet and the display panel are unattached to each other.
Regarding claim 19, 
further comprising: a foldable support (elements 110, 120) facing the display panel with the elastic sheet and the upper adhesive layer there between (figure 7), the foldable support being foldable together with the display panel and the elastic sheet (figure 9), and 
a lower adhesive layer  (elements 612/622 provided between the support 110/120 and 510/520) which is between the foldable support and the elastic sheet and attaches the foldable support to the elastic sheet (fig 7), wherein the display panel which is unfolded disposes each of the elastic sheet, the upper adhesive layer, the foldable support and the lower adhesive layer disconnected at the folding area (as seen in figure 7 and 9 the foldable support 110/120, elastic sheet 510/520, lower adhesive layer 612/622 and upper adhesive layer 611/621 are disconnected).
Regarding claim 20, 
further comprising a foldable support (elements 310/320) facing the display panel with the elastic sheet and the upper adhesive layer therebetween (figure 7), the foldable support being foldable together with the display panel and the elastic sheet (as seen in figure 9-10 foldable together), wherein the foldable support which is unfolded together (figure 7-8 shows unfoldable) with the display panel, defines the upper unattached area (unattached area between 611/621 such that this is labeled by GR, thereby the width of GR) having a width along the display panel, the foldable support which is folded together with the display panel, defines a radius of curvature of the display panel at the folding area (figure 9, the inner surface of the display 230, such that the inner surface closer to the dotted lines D than the surface close to element 200 in figure 9), and the width of the upper unattached area is about 10 times or less of the radius of curvature of the display panel  (folded configuration of figure 9 the width of the unattached area will be 10 times or less than the radius since the display panel is folding inwards, similar to present application's figure 4).
Regarding claim 16, applicant provides argument towards the newly amended limitation that the elastic sheet which faces the folding area of the display panel is not taught. The office respectfully disagrees. As provided in the rejection above, the folding area starts in the region where element 211 and 212 is intersecting which is indicated by the dotted line in figure 10, additionally see annotated drawing provided below claim 1, which this interpretation the elastic sheet faces the folding area of the display panel. Additionally, the office notes that “faces the folding area of the display” is a broad limitation that one can take any viewing point to meet the limitation of facing, such that viewing from bottom up or from left to right. 
All remaining arguments are moot in view of response and rejection provided above. 

Allowable Subject Matter
Claims 2-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant provides arguments regarding the Choi reference not teaching the newly amended limitation of wherein the display panel includes an upper unattached area in the folding area, where the elastic sheet and the display panel both face each other and are unattached to each other (i.e. claim 16’s newly amended limitation). The office respectfully disagrees. 
As provided in the rejection above, including the annotated drawing, the office shows how the display panel includes an upper unattached area in the folding area (as seen in the annotated figure below (corresponding to the region indicated by 230), Choi’s fig 9 shows the unattached area in the folding area), where the elastic sheet and the display panel both face each other and are unattached to each other (figure 9, elastic sheet 510 is facing the display panel and unattached from one another, at least when looked from top down or bottom up as indicated by the dotted line arrow in the annotated fig 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841